DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Status of Claims
Claims 1-16 are currently pending in the application.
Acknowledgement is made of addition of claims 14-16.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation(s) is/are: 

a.	temperature detector in at least claim 1
b.	subcutaneous temperature adjusting mechanism in at least claim 1


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

	Temperature detector is interpreted to cover at least a thermocouple or thermistor as per [0052] of applicant specification; and equivalent thereof.

Subcutaneous temperature adjusting mechanism is interpreted to cover the structure described in [0054-0056] of applicant specification.

Contact-surface-temperature measuring section is interpreted to cover the structure described in [0082] of applicant specification.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 13 calls for the limitation “…comprising: a contact-surface-temperature measuring section is configured to measure a temperature of the outer surface in contact with an electronic apparatus”; which limitation is indefinite for the following reasons:
I.	the limitation is not understood, as it appears to be missing the word “that” between “section” and “is configured”.
II.	it is unclear which of the previously recited structures is in contact with the electronic apparatus. Is it the contact-surface-temperature measuring section? Or the outer surface? It is uncertain.

For examination purposes, the limitation above is interpreted as “a contact-surface-temperature measuring section that is configured to measure a temperature of the outer surface”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-9 and 12-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamura (JP 2007171036 A).

Regarding claim 1:
Tamura discloses a skin simulation device ([0001]) comprising: 
a sheet-shaped simulated skin member #10 ([0018-0019]) that includes an outer surface (surface opposite surface in contact with #18) and an inner surface (surface in contact with #18); and 
a subcutaneous unit that includes a subcutaneous temperature detector #18 and a subcutaneous temperature adjusting mechanism #22, wherein the subcutaneous temperature detector is configured to detect a temperature of the inner surface ([0020]), and wherein the subcutaneous temperature adjusting mechanism is configured to adjust the temperature of the inner surface ([0022]).

Regarding claim 2:
Tamura further discloses a controller #40 that includes a subcutaneous temperature acquisition section that is configured to acquire the temperature of the inner surface detected by the subcutaneous temperature detector, and control the subcutaneous temperature adjusting mechanism such that the temperature of the inner surface acquired by the subcutaneous temperature acquisition section is a preset target temperature ([0018] & [0030]).  

Regarding claim 3:
Tamura further discloses wherein the controller further includes an input temperature acquisition section that is configured to acquire the preset target temperature ([0030]: the target temperature is clearly a preset value. Thus, the controller comprises a means to acquire such value).

Regarding claim 4:
Tamura further discloses wherein the subcutaneous temperature adjusting mechanism includes a heating section that is configured to heat the inner surface (heating mode by #22; [0018], [0023], & [0052]), and a 
  
Regarding claim 5:
Tamura further discloses wherein the heating section is arranged between the cooling section and the sheet- shaped simulated skin member (see Fig. 1).  

Regarding claim 7:
Tamura further discloses a holding section #30 that holds the subcutaneous unit (Fig. 1).  

Regarding claim 8:
Tamura further discloses wherein the holding section has a shape obtained by reproduction of a shape of a human body (see Fig. 1: the shape of #30 can be obtained by reproducing the shape of a human body).

Also, the patentability of a product does not depend on its method of production. Since the product in the product-by-process claim of the applicant is the same as that of the prior art herein so far, the claim is unpatentable even if the prior product was made by a different process (see In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)).

Regarding claim 9:
Tamura further discloses a plurality of subcutaneous units including the subcutaneous unit (see four #18 and four #22 provided in Fig. 1-2), wherein the plurality of subcutaneous units is coupled to the inner surface at a plurality of positions of the inner surface (#18 of each subcutaneous unit is coupled at a different location on the inner surface of #1), respectively, and wherein the holding section connects the plurality of subcutaneous units (see Fig. 1-2).  

Regarding claim 12:


Regarding claim 13:
The subject matter claimed here is substantially similar to that of claim 1. Thus, for sake of simplicity, conciseness, and brevity, please refer to the rejection of claim 1 above for the rejection of claim 12. Only the differences will be addresses.
Tamura further discloses a contact-surface-temperature measuring section #71 that is configured to measure a temperature of the outer surface ([0017]: temperature sensor #71 measures ambient temperature surrounding the outer surface, which is a temperature of the outer surface). 

Regarding claim 14:
Tamura further discloses wherein the subcutaneous temperature detector is in contact with the inner surface (see Fig. 1).  

Regarding claim 15:
Tamura further discloses wherein Page 6 of 18Application No. 16/495,134 Reply to Office Action of December 29, 2021a plurality of subcutaneous temperature detectors #18 in the plurality of subcutaneous units is configured to detect the temperature at the plurality of positions of the inner surface, respectively (Fig. 1-2, [0020]).  

Regarding claim 16:
Tamura further discloses wherein a plurality of subcutaneous temperature adjusting mechanisms #22 in the plurality of subcutaneous units is configured to adjust the temperature at the plurality of positions of the inner surface to different preset target temperatures, respectively (Fig. 1-2, [0022-0023]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamura (JP 2007171036 A) in view of Davis (US 5862669 A).

Regarding claim 6:
Tamura discloses all the limitations, except for wherein the cooling section includes a water-cooling heat sink within which cooling water circulates.



accordingly, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Tamura with the cooling section including a water-cooling heat sink within which cooling water circulates; in a similar manner as taught by Davis.

One of ordinary skills would have recognized that doing so would have improved the serviceability of the system of Tamura; at least by virtue of employing coolth from the thermoelectric device to chill water for subsequent usage.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamura (JP 2007171036 A) in view of Hart (US 9514658 B1).

Regarding claim 11:
Tamura discloses all the limitations; but does not specifically disclose wherein the sheet-shaped simulated skin member is formed by at least one of ethylene propylene rubber, chloroprene rubber, or butyl rubber.  

Nonetheless, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

hart teaches that it is known to use the materials above for simulated skin member (see at least col. 2, 14-37).



One of ordinary skills would have recognized that doing so would have facilitated practice of the invention; especially since the materials above are well known, abundant, and relatively cheap to obtain.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


The following is a statement of reasons for the indication of allowable subject matter: 

A person of ordinary skill in the art would have not been led, absent impermissible hindsight gleaned from the present application, to somehow modify Tamura such that the holding section includes a plurality of fixation portions and a movable portion, wherein the plurality of subcutaneous units is fixed to the plurality of fixation portions, respectively, and the movable portion connects the plurality of fixation portions whereby a relative position of the plurality of subcutaneous units is changeable.  

Response to Arguments
Applicant’s arguments filed on 02/15/2022 have been fully considered; but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

As pointed out to the applicant above, Tamura discloses all the limitations of amended claim 1, including the features of the temperature detector detecting a temperature of the inner surface. Hart has been 

All the claims in this application have been rejected as being unpatentable over the prior art of record (see elaborated rejection above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/LIONEL NOUKETCHA/Examiner, Art Unit 3763